PER CURIAM:
Claimant herein seeks to recover the sum of $9,147.03 for damages it has suffered due to respondent’s failure to record claimant’s lien on a West Virginia Certificate of Title.
On March 21, 1979, Julius Kinser entered into an installment sales contract payable to Bobby Layman Chevrolet in Columbus, Ohio, for the purphase of a 1979 Chevrolet van. That same day, the contract was transferred and assigned to General Motors Acceptance Corporation (“GMAC”) through its office in Columbus. An Ohio Certificate of Title was issued to Mr. Kinser on which GMAC was designated first lien holder.
In June of 1979, Mr. Kinser took the Ohio title to the West Virginia Department of Motor Vehicles where he applied for a West Virginia Certificate of Title. A title was then issued, omitting GMAC’s lien, which had been recorded on the Ohio title. Mr. Kinser defaulted on his sales contract, at which time it was discovered by GMAC that Mr. Kinser was holding a clear title' to the vehicle.
On September 7, 1979, the Department of Motor Vehicles revoked and canceled the West Virginia title, and on March 3,1980, GMAC brought suit on the installment sales contract against Mr. Kinser, obtaining a default judgment in Mingo County Circuit *364Court in the amount of $9,147.03. A Writ of Execution was issued and returned no property found; claimant now seeks this amount from the Department of Motor Vehicles.
Where the respondent negligently issues title to a vehicle without the claimant’s lien being recorded thereon, and the claimant sustains a loss as the result of said negligence, this Court has made an award to the claimant. See Wood County Bank v. Department of Motor Vehicles, 12 Ct. Cl. 276 (1979). As the facts of this case are uncontested, and the respondent presented no evidence contrary thereto, the Court makes an award to the claimant in the amount requested.
Award of $9,147.03.